Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 should depend from claim 2 in order to provide antecedent support for “the feedback information”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiendl (WO 2019/238277).
Kiendl shows a linear motor system 160 having a guide track having a plurality of electromagnets arranged along the guide track, at least one carrier 100 guided by and movable along the guide track and it is shown with a drive magnet, a control device 190 which controls movement of the carrier and the control device is configured to detect an inertial response of a moving mass of the carrier during movement of the carrier so as to determine mass information of the carrier.  It is disclosed that an inertial response of the carrier is detected by taking repeated measurements such that a mass of the carrier can be determined so as to tell if a container is missing or defective as just to determine a load of the transport element.
Re claim 2, information is fed back to the controller 190 which relates to movement of the carrier.
Re claim 3, the control device 190 regulates movement of the carrier and determines mass information based on a control deviation.
Re claim 4, disclosed is that measurements are carried out along a defined portion of the pathway.
Re claim 6, mass of product being carried is determined.
Re claim 8, the portion of the track along which mass determination is made is fully capable of being changed to another location if so desired.
Re claim 9, information is output to a user device such as a control panel.
Re claim 10, an inertial response is detected during movement of the carrier 100.
Re claim 13, mass information is compared to a desired value to determine if containers are present or defective.
Re claim 14, if the comparison is off it is determined there is an error.
Re claim 15, mass information is determined in a plurality of sections of the guide path.
Allowable Subject Matter
Claims 5, 7, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       08/31/2022